DETAILED ACTION

Status of Application
Claims 1-14 are pending in the present application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 03/17/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fixed data rate link training process" in line 22.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that line 21 recites “a fixed rate link (FRL) training process” and recommends line 22 be amended to recite “the fixed [[data]] rate link training process”, since “fixed rate link” is the accepted term when discussing HDMI (see the Specification at paragraphs 3 and 5). 
Claims 2-7 are rejected by virtue of their dependency.
Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fixed data rate link training process” in claim 8 is used even though the accepted term is “fixed rate link training process.” The term is indefinite because the specification does not clearly redefine the term. 
Claim 8 recites the limitations "the video packet" and “the subsequent gap packet” in the last line.  There is insufficient antecedent basis for these limitations in the claim. The examiner recommends including language similar to claim 1 such as “generate an initial gap packet and a subsequent gap packet”, ”generate a video packet according to video data”, and ”switching the selection signal upon reaching the first block boundary for the packetizer circuit to switch from outputting the video packet to outputting the subsequent gap packet.”
Claim 13 recites the limitation " the video packet generator.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-14 are rejected by virtue of their dependency.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Freeman et al, U.S. Publication No. 2001/0013123 A1, discloses seamless video switching occurs on a GOP video-frame boundary [paragraph 57]. Similar to the video packet encoding, switching between audio segments preferably occurs on frame boundaries, as shown in the digital frame representation 402 of four audio streams 404a-d in FIG. 4 [paragraph 68].
Zhang, U.S. Publication No. 2020/0029121 A1, discloses the HDMI standard version 2.1, a data packet named gap (GAP) is proposed. The data packet is mainly used to perform TMDS character matching in the FRL transmission mode. In the current technology, to perform TMDS character rate matching, a related technical person provides the following solution. A buffer is disposed in the FRL transmission mode, where the buffer may be used to store a TMDS character that is input to the FRL; and based on a clock cycle of the FRL link, the TMDS character in the buffer or the gap data packet is output to the FRL link for transmission [paragraph 4]. If gap data packets are continuously output when a clock signal of the FRL arrives, because TMDS characters are continuously input to the buffer on the FRL, overflow may occur in the buffer [paragraph 5]. Zhang discloses a MUX 35 [fig. 3a].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181